Wyly, J.
Defendant appeals from the judgment in favor of the city of New Orleans for $6875 for municipal taxes on its capital stock for 1873.
In this court the sole question is, can the taxes in question be imposed on the defendant, a bank incorporated in December, 1869, under the act of fifteenth March, 1855, entitled “an act to establish a general system of free banking in the State of Louisiana,” in view of the act of 1857, which provides “that from and after the passage of this act all capital employed in free banking in this State shall be exempt from municipal taxation.”
The precise question was presented in the case of the same plaintiff against the Bank of Lafayette, and in May, 1875, this court decided that the exemption mentioned in the act of 1857 was repugnant to article 118 of the constitution of 1868, and was stricken with nullity thereby, except in regard to free banks incorporated prior to the adoption of said constitutional provision, and that the bank of Lafayette was incorporated subsequently. In 1869, when the defendant, the People’s Bank, was incorporated, the statute of 1857 exempting free banks from municipal taxation had been stricken with nullity by the constitutional provision referred to; it therefore formed no part of the contract arising from the act of incorporation. Defendant, however, contends there is no State law authorizing the municipal taxation of a banking institution, and that the ordinances passed by the city without the sanction of such law are absolutely void.
The capital of a bank is its property, and is liable to taxation, unless specially exempted.
By section 12 of the charter of 1870 the city of New Orleans is *647authorized and required14 to levy an equal cmd'uniform tax for the purposes of this act, on all property, real and personal, in said city.” * * *
The question of a commutation tax, argued by the learned counsel for defendant, is not in this case.
The State never contracted with defendant on the subject of commuting taxes.
Judgment affirmed.
Rehearing refused.